Case
 Case1:20-cr-00158-CMA
      1:20-mj-00054-NYWDocument
                        Document53-1 Filed05/03/20
                                  6 Filed  06/29/20 USDC
                                                     USDCColorado
                                                          Colorado Page
                                                                    Page11ofof17




                           UNITED STATES DISTRICT COURT
                                                     for the
                                      District of Colorado
                   United States of America               )
                                                          )
                              v.                          )
                                                          )                Case No.      20-mj-00054-NYW
                      BRADLEY BUNN                        )
                         Defendant(s)                     )

                                     CRIMINAL COMPLAINT

        I, the complainant in this case, state that the following is true to the best of my knowledge and belief:
 On or about May 1, 2020, in the State and District of Colorado, the defendant, BRADLEY BUNN,
 knowingly possessed a firearm, specifically, a destructive device as defined in Title 18 United
 States Code, Section 5845(a)(8) and 5845(f), which was not registered to him in the National
 Firearms Registration and Transfer Record.


        Code Section                                       Offense Description
        26 U.S.C. §§ 5841, 5845, 5861(d), and 5871         Possessing Unregistered Firearms

        This criminal complaint is based on these facts:
        See Affidavit attached hereto and herein incorporated by reference.
        X   Continued on attached sheet.

                                                                             Complainant’s signature

                                                                                                     SA, FBI
                                                                            Printed name and title

 Sworn to before me and:         signed in my presence.
                                 submitted, attested to, and acknowledged by reliable electronic means.

        02August
           May 2020
 Date: _______   25, 2012                                                            _____________________
                                                                                     ____________
                                                                                               _ ___________
                                                                                                          ___
                                                                                      JJudge’s
                                                                                       Ju dge’s
                                                                                          dg e s sign
                                                                                                 signature
                                                                                                 signa
                                                                                                   gnature
                                                                                  Nina
                                                                                  NinaY.Wang
                                                                                    n Y Wang
                 Denver,Colorado
 City and state:___________________                                                 _____________________
                                                                                  UnitedStatesMagistrateJudge
                                                                                     Printed name and title
Case
Case 1:20-cr-00158-CMA
     1:20-mj-00054-NYW Document
                        Document53-1 Filed 05/03/20
                                 6-1 Filed 06/29/20 USDC
                                                    USDC Colorado
                                                         Colorado Page
                                                                  Page 12 of
                                                                          of 97




                             Affidavit in Support of Criminal Complaint

 I,                     Special Agent with the Federal Bureau of Investigation, being duly sworn,
 deposes and states under penalty of perjury that the following is true to the best of my information,
 knowledge, and belief.

                                            BACKGROUND

 1.      I am a Special Agent with the United States Federal Bureau of Investigation (“FBI”) and have
 been since July 2014. I received four months of training in criminal investigations and related legal
 matters at the FBI Training Academy in Quantico, Virginia. Upon completion of training at the FBI
 Training Academy, I was assigned to the San Antonio Division FBI where I primarily investigated
 white-collar crimes, specifically those involving public corruption, as set forth in 18 U.S.C. § 1951, et
 seq., and other related federal criminal violations. In April 2020, I transferred to the Denver Division
 FBI where I primarily conduct investigations involving national security matters. I have, through
 training and experience, become familiar with and used all normal methods of investigation, including,
 but not limited to, visual surveillance, interviewing witnesses, subpoenas, search and arrest warrants,
 confidential human sources, consensual monitoring, pen registers, undercover operations, and court
 authorized wiretaps.

 2.      I make this affidavit based upon my own knowledge, upon electronic records furnished or
 relayed to me in my official capacity, and upon information and documents furnished to me in my
 official capacity by other law enforcement agencies, officers, and witnesses. This affidavit does not
 contain every material fact that I have learned during the course of this investigation. However, no
 information known to me that would tend to negate probable cause has been withheld from this
 affidavit.

                            FACTS IN SUPPORT OF PROBABLE CAUSE

 3.     On May 1, 2020, I participated in the execution of a two search warrants at a residence located
 at 5512 Gabriel Drive, Loveland, CO 80538. According to Colorado Department of Motor Vehicles
 records, that is the residential address of the defendant, Bradley Bunn. At the time that the first search
 warrant was executed, at approximately 7:00 AM, Bunn was the only occupant of the residence.

 4.      During the search, FBI personnel discovered four devices that consisted of a galvanized steel
 pipe with external threads and an external end cap on each end. One end cap on each device contained
 a hole through which a fuse had been inserted as an initiating system. Photographs of these devices
 are copied below:




                                                     1
Case
Case 1:20-cr-00158-CMA
     1:20-mj-00054-NYW Document
                        Document53-1 Filed 05/03/20
                                 6-1 Filed 06/29/20 USDC
                                                    USDC Colorado
                                                         Colorado Page
                                                                  Page 23 of
                                                                          of 97




 5.     After removing the devices from the residence following standard explosive ordnance disposal
 (EOD) procedures, bomb technicians on scene then transported the devices to a range where they
 successfully conducted a render safe procedure on each device. After the devices were rendered safe,
 bomb technicians conducted a thermal susceptibility test on the filler found inside the pipe of each
 device. In each of the devices, the filler reacted violently to flame, indicating it was energetic, or
 explosive, material.

 6.      Based on these characteristics, I understand that these devices are destructive devices, as that
 term is defined in 26 U.S.C. § 5845(f), and would be regulated in accordance with the Federal Firearm
 Regulations. Based upon discussions with an officer with the Bureau of Alcohol, Tobacco, Firearms,
 and Explosives, I understand that Bradley Bunn did not register these devices in the National Firearms
 Registration and Transfer Record. Furthermore, I understand that these devices were not suitable to
 be registered because they lacked markings such as a manufacture’s name and location.

 7.     Concurrent to the execution of the search warrant at Bunn’s residence, FBI Task Force Officer
 (TFO)                  and Special Agent (SA)                      conducted a custodial interview of
 Bunn in a vehicle parked in front of the residence. Bunn was advised of his rights pursuant to Miranda,
 and he waived those rights and agreed to speak with agents. The interview was recorded but has not
 yet been transcribed. Quotations in this affidavit may not be verbatim transcriptions.

 8.      When asked initially if he had any kinds or explosives or bombs in his residence, Bunn stated
 that he had already talked to the FBI about that and he did not want to talk about it. 1

 9.     Approximately two hours into the interview, FBI Special Agent Bomb Technician
            entered the vehicle to speak with Bunn about the devices found during the search of his
 residence. SA              asked what filler Bunn had used in each of the devices, and if it was
 smokeless or black powder. Bunn replied, “I don’t know, I’m a dumbass with this. I don’t know.”

 10.    When asked how full he had filled the devices, Bunn replied, “Well that stuff settles. I filled
 them up within about a half inch from the top. I’m not a sapper”, using a slang term for combat
 engineer, a military occupational specialty involving extensive training in the use of explosives. Bunn
 continued, “I don’t have a lot of experience in this. I haven’t done this before. I bought this stuff at

 1
   Another agent conducted a public safety interview of Bunn pre-Miranda. Information from that
 interview should be admissible under the public-safety exception to the Miranda requirement. See
 New York v. Quarles, 467 U.S. 649 (1984). Nevertheless, in an abundance of caution, information
 received during that interview is not made a part of this affidavit.
                                                    2
Case
Case 1:20-cr-00158-CMA
     1:20-mj-00054-NYW Document
                        Document53-1 Filed 05/03/20
                                 6-1 Filed 06/29/20 USDC
                                                    USDC Colorado
                                                         Colorado Page
                                                                  Page 34 of
                                                                          of 97



 Jax. In the white bin underneath the window there are materials. There are two one-pound things of
 .308 powder,” referring to .308 caliber cartridge reloading gunpowder. “I bought black powder, I
 bought the .308 powder. Because I don’t know much about this stuff, I don’t exactly know what went
 into the device that I built. That’s the best that I can tell you.”

 11.     SA             explained to Bunn he was asking detailed questions about the devices because
 bomb technicians were present in the residence and he did not want anyone to get hurt. Bunn replied,
 “I’ve been out throwing them in the field and chucked them on the ground into a wash so it wouldn’t
 be a fragmentation just to make sure, just to test that I can drop the shit and it’s not a problem.” SA
              discussed which powders are more stable and explained if the powder got on the threads
 it could be bad. Bunn replied, “I was very careful with that.”

 12.     When asked how he planned to initiate the devices, Bunn replied, “With a lighter. It’s a five to
 seven second fuse like a grenade. I’ve repeatedly tested the fuse links. It’s a hobby fuse.” Bunn
 indicated he ordered the fuses online. SA              stated there were four pipe bombs filled with
 powder almost to the top and asked if Bunn had greased the threads, to which Bunn replied he had
 not. Bunn continued, “I used plumbers pipe tape and brushed it off carefully. I’m not a total retard, I
 just don’t know.”

 13.     When asked again if he had placed fragmentation materials inside any of the devices, Bunn
 answered, “No, I didn’t put any. I was considering buck shot. I mean if you're gonna do a job, do it
 right. But because I don’t have the sufficient knowledge to know what interacts with what, I didn’t
 want to put coating on a ball bearing or something that would interact with the gun powder and cause
 some kind of chemical reaction I didn’t expect.”

 14.     SA               asked if there were any other explosive materials in the residence besides the
 four devices. Bunn replied, “There are the shotgun primers on the table with the fuses. I’m sure you
 saw them. That’s all the fuses I have. That’s it. Wait, wait, wait... inside the kitchen closet there is
 another white bin with this kind of stuff in it there might, I think there’s a couple pipe parts, but there’s
 nothing built in there. There’s no gun powder, just a box of shit I used to build the bombs. There’s a
 pipe with two end caps. They're not assembled, there’s no gun powder. It’s just what I would put on
 my bench and work on."

 15.     When asked what he planned to do with the devices, Bunn replied, “If I experienced a hard
 entry, at 3 am, having been an infantry commander, it’s really tough to get guys spread out no matter
 how hard you try. They still want to clump up 'cause of fear, and I know their, their, anyway, blah,
 blah, blah.”

 16.    SA            asked, “So a hard entry in the morning, you were going to use them on a bunch
 of clumped up guys out front?” Bunn answered, “Fuck yes."

 17.     Agents did in fact discover additional bomb components in the residence, including galvanized
 steel pipes, end caps, shotgun primers, fuses, and several bottles of smokeless powder.

 /

 /

 /


                                                      3
Case
Case 1:20-cr-00158-CMA
     1:20-mj-00054-NYW Document
                        Document53-1 Filed 05/03/20
                                 6-1 Filed 06/29/20 USDC
                                                    USDC Colorado
                                                         Colorado Page
                                                                  Page 45 of
                                                                          of 97



 18.      In view of the forgoing, I submit that there is probable cause to believe that on or about May
 1, 2020, in the State and District of Colorado, that Bradley Bunn knowingly possessed a firearm,
 specifically, a destructive device as defined in Title 18 United States Code, Sections 5845(a)(8) and
 5845(f), which was not registered to him in the National Firearms Registration and Transfer Record,
 all in violation of Title 26, United States Code, Sections 5841, 5845, 5861(d), and 5871.

 I declare under penalty of perjury that the foregoing is true and correct to the best of my information,
 knowledge, and belief.




                                               Special Agent, FBI

 Sworn to before me this 2nd day of May, 2020.


 ____________________________
 ____
   _ ________________  ____
                       __
 United
   i dS States Magistrate
                  i       Judge




 Affidavit reviewed and submitted by David Tonini, Assistant United States Attorney.




                                                    4
        Case
        Case 1:20-cr-00158-CMA
             1:20-mj-00054-NYW Document
                                Document53-1 Filed 05/03/20
                                         6-1 Filed 06/29/20 USDC
                                                            USDC Colorado
                                                                 Colorado Page
                                                                          Page 56 of
                                                                                  of 97

AO 442 (Rev. 11/11) Arrest Warrant


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                         District of Colorado

                       United States of America                           )
                                                                          )
                                     v.                                   )          Case No.
                                                                          )
                                                                          )
                                                                          )
                         BRADLEY BUNN                                     )
                                 Defendant


                                                      ARREST WARRANT
 TO:     Any authorized law enforcement officer
        YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary
 delay (name of person to be arrested) BRADLEY BUNN who is accused of an offense or violation based on the following
 document filed with the court:
    Indictment               Superseding Indictment           Information                 Superseding Information             Complaint
    Probation Violation Petition             Supervised Release Violation Petition            Violation Notice        Order of the Court


 This offense is briefly described as follows:

26 U.S.C. §§ 5841, 5845, 5861(d), and 5871- Possessing Unregistered Firearms




Date:     02August
             May 2020
                   25, 2012
                                                                                              _______________________
                                                                                               _______________________
                                                                                                                    ___
                                                                                                   IIssuing
                                                                                                        i officer’s
                                                                                                            ffi ’ signature
                                                                                                                    i  t
                                                                                               NinaY.Wang
City and state:      Denver,Colorado                                                        _______________________
                                                                                               UnitedStatesMagistrateJudge
                                                                                                  Printed name and title

                                                               Return
                    This warrant was received on (date)                              , and the person was arrested on (date) at
          (city and state)                                                       .

           Date:                                                ______________________
                                                                Arresting officer’s signature


                                                                _______________________
                                                                Printed name and title
Case
Case 1:20-cr-00158-CMA
     1:20-mj-00054-NYW Document
                        Document53-1 Filed 05/03/20
                                 6-2 Filed 06/29/20 USDC
                                                    USDC Colorado
                                                         Colorado Page
                                                                  Page 17 of
                                                                          of 17




  DEFENDANT:            BRADLEY BUNN


  YOB:                  1966

  COMPLAINT             ___X___ Yes       _______ No
  FILED?
                        If Yes, MAGISTRATE CASE NUMBER_____________

  OFFENSE:              26 U.S.C. §§ 5841, 5845, 5861(d), and 5871
                        Possessing Unregistered Firearms

  LOCATION OF
  OFFENSE:              LARIMER COUNTY, Colorado

  PENALTY:              NMT 10 years’ imprisonment, NMT $250,000 fine or both; NMT 3 years
                        supervised release; $100 Special Assessment.

  AGENT:

  AUTHORIZED            David Tonini
  BY:                   Assistant U.S. Attorney


 ESTIMATED TIME OF TRIAL:

  X five days or less ____ over five days

 THE GOVERNMENT

 X will seek detention in this case based on 18 U.S.C. § 3142(f)(1)(E)

 The statutory presumption of detention is not applicable to this defendant.

 OCDETF CASE:           __ Yes         X No




                                                   1
